EXHIBIT 12 PUBLIC SERVICE COMPANY OF OKLAHOMA Computation of Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Nine Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income (Loss) Before Income Taxes $ 91,728 $ 45,351 $ 88,378 $ 52,847 $ (46,139 ) $ 31,240 $ 110,085 Fixed Charges (as below) 46,787 39,475 36,762 44,769 54,716 59,665 47,355 Total Earnings $ 138,515 $ 84,826 $ 125,140 $ 97,616 $ 8,577 $ 90,905 $ 157,440 FIXED CHARGES Interest Expense $ 44,784 $ 37,957 $ 34,094 $ 40,778 $ 46,560 $ 53,190 $ 43,179 Credit forAllowance for Borrowed Funds Used During Construction 451 280 668 1,491 5,156 3,475 1,926 Trust Dividends (93 ) (62 ) - Estimated Interest Element in Lease Rentals 1,645 1,300 2,000 2,500 3,000 3,000 2,250 Total Fixed Charges $ 46,787 $ 39,475 $ 36,762 $ 44,769 $ 54,716 $ 59,665 $ 47,355 Ratio of Earnings to Fixed Charges 2.96 2.14 3.40 2.18 0.15 1.52 3.32 For the year ended December 31, 2007, the Earnings to cover Fixed Charges was deficient by $46,139,000.
